DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks filed 01 June 2022 have been received and entered in full. Claims 93, 98-104 and 113-124 are pending.
Claims 98-100 and 102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2022.
Claims 93, 101, 103, 104 and 113-124 are under examination.

Withdrawn Claim Objections/Rejections
The objection to claim 93 is withdrawn in response to the correction of the spelling of “bacteroidetes”.
Any outstanding rejection of claims 94-97 is withdrawn in response to their cancellation. 
The rejection of claims 93, 101, 103 and 104 under 35 U.S.C. 101 is withdrawn in response to the amendments to the claims such that they no longer explicitly recite a judicial exception and they require treatment with a specific agent.
New and remaining issues are set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 93, 101, 103 and 104 stand rejected and claims 113-124 are newly rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lipkin et al. (US 2012/0207726 A1, PTO-892, 03/02/2022).
Lipkin teaches a method for detecting the presence of or a predisposition to autism or an autism spectrum disorder (ASD) in a human subject or a child of a human subject. The method comprises: (1) obtaining a biological sample from a human subject; and (2) detecting whether or not there is an alteration in the expression of a carbohydrate metabolic enzyme protein or a carbohydrate transporter protein in the subject as compared to a non-autistic subject. In one embodiment, the carbohydrate metabolic enzyme comprises detecting a decrease in Bacteroidetes. See [0008]. Lipkin teaches administering a probiotic composition comprising therapeutic bacteria. See [0014]. Thus, Lipkin teaches all the limitations of claims 93 and 113. Note that Bacteroidetes is present in Table 1B.1. Thus, Lipkin teaches the limitations of claims 101, 103 and 104. Lipkin teaches that one or more bacteria in the biological sample can be detected with the use of a solid support, thus meeting the limitations of claims 114 and 121. See [0117] and [0124]. The solid support can be a chip or plastic, thus meeting the limitations of claim 122. See [0117] and [0124]. Lipkin teaches measuring 16S nucleic acid sequences for Bacteroidetes. See [0022]. Lipkin teaches that measurement can be performed with a binding agent comprising a first nucleic acid, which is complementary to the binding target comprising a second nucleic acid, thus meeting the limitations of claims 115, 116 and 118. See [0117]. Although Lipkin does not explicitly teach that the method encompasses measuring one of SEQ ID NOs: 1-20, since Lipkin teaches measuring Bacteroidetes 16S nucleic acid sequences, Lipkin inherently teaches measuring SEQ ID NO: 2. See the specification at p.45, [0056]. Therefore, claim 120 is anticipated. Note also that SEQ ID NO: 2 comprises Bacteroides ovatus. See the specification at p. 91, Table 3. Therefore, claims 117 and 119 are inherently anticipated. The binding agent can comprise a detectable moiety labeled with radioactivity, fluorescence, luminescence or enzymatic labeling, thus meeting the limitations of claims 123 and 124. See [0119]. 

Response to Arguments
Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive. Applicant asserts that Lipkin does not disclose, expressly or inherently, a method for improving behavior in a subject suffering from a condition as recited in amended claim 93 that includes measuring a signature of bacteria from a biological sample of the subject as compared to a neurotypical control signature; and administering a probiotic composition to the subject as recited in amended claim 93. Applicant asserts the remaining claims are not anticipated for the same reasons. 
This is not found persuasive since, as set forth above, Lipkin teaches detecting the presence of or a predisposition to autism or an autism spectrum disorder (ASD) in a human subject or a child of a human subject. The method comprises: (1) obtaining a biological sample from a human subject; and (2) detecting whether or not there is an alteration in the expression of a carbohydrate metabolic enzyme protein or a carbohydrate transporter protein in the subject as compared to a non-autistic subject. In one embodiment, the carbohydrate metabolic enzyme comprises detecting a decrease in Bacteroidetes. See [0008]. Lipkin teaches administering a probiotic composition comprising therapeutic bacteria. See [0014]. Thus, Lipkin teaches all the limitations of claim 93.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
07 September 2022